Case 4:19-cv-00337-ALM Document 63 Filed 07/22/20 Page 1 of 4 PageID #: 1102




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

SUSAN HALE; the ESTATE OF                         §
STEPHEN McCORMACK                                 §
                                                  §   Civil Action No. 4:19-cv-00337
Plaintiff,                                        §   Judge Mazzant
                                                  §
v.                                                §
                                                  §
DENTON COUNTY                                     §
                                                  §
Defendant.                                        §


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant Denton County’s Motion for Summary Judgment

(Dkt. #50). Having considered the motion and the relevant pleadings, the Court finds that

Defendant motion should be GRANTED in part and DENIED in part.

       On April 9, 2020, Defendant filed its Motion for Summary Judgment (Dkt. # 50). On May

12, 2020, Plaintiff filed her Response (Dkt. #55). On May 17, 2020, Defendant filed its Reply

(Dkt. #57). On June 5, 2020, Plaintiff filed her Sur-Reply (Dkt. #60). On June 9, 2020, Defendant

filed its Motion to Strike Plaintiff’s Sur-Reply as Untimely (Dkt. #61).

                                         LEGAL STANDARD

       The purpose of summary judgment is to isolate and dispose of factually unsupported claims

or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment is proper

under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby Inc.,
Case 4:19-cv-00337-ALM Document 63 Filed 07/22/20 Page 2 of 4 PageID #: 1103



477 U.S. 242, 248 (1986). Substantive law identifies which facts are material. Id. The trial court

“must resolve all reasonable doubts in favor of the party opposing the motion for summary

judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

       The party seeking summary judgment bears the initial burden of informing the court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the burden

of proof on a claim or defense for which it is moving for summary judgment, it must come forward

with evidence that establishes “beyond peradventure all of the essential elements of the claim or

defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant

bears the burden of proof, the movant may discharge the burden by showing that there is an absence

of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v. Dall. Morning

News, Inc., 209 F.3d 419, 424 (5th Cir. 2000). Once the movant has carried its burden, the

nonmovant must “respond to the motion for summary judgment by setting forth particular facts

indicating there is a genuine issue for trial.” Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at

248–49). A nonmovant must present affirmative evidence to defeat a properly supported motion

for summary judgment. Anderson, 477 U.S. at 257. Mere denials of material facts, unsworn

allegations, or arguments and assertions in briefs or legal memoranda will not suffice to carry this

burden. Rather, the Court requires “significant probative evidence” from the nonmovant to dismiss

a request for summary judgment. In re Mun. Bond Reporting Antitrust Litig., 672 F.2d 436, 440

(5th Cir. 1982) (quoting Ferguson v. Nat’l Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)). The

Court must consider all of the evidence but “refrain from making any credibility determinations or




                                                 2
Case 4:19-cv-00337-ALM Document 63 Filed 07/22/20 Page 3 of 4 PageID #: 1104



weighing the evidence.” Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir.

2007).

                                                ANALYSIS

         As an initial matter, Plaintiff no longer advances a failure to train claim against Denton

County (Dkt. #55 at p. 2) and does not assert that Denton County failed to conduct a timely welfare

check (Dkt. #55 at p. 26). Therefore, these claims are dismissed.

         Next, Defendant moved for summary judgment arguing that the Court should dismiss

Plaintiff’s claims because its employees were not deliberate indifferent to Mr. McCormack’s

medical needs and Plaintiff cannot establish any deficient policy, practice, or custom of Denton

County that caused the alleged violation of Mr. McCormack’s federally secured rights regarding

appropriate medical care to be provided to pretrial detainees. After a careful review of the record

and the arguments presented, the Court is not convinced that Defendant has met its burden

demonstrating that there is no material issue of fact as to these claims entitling it to judgment as a

matter of law. Accordingly, the Court finds that Defendant’s Motion for Summary Judgment

should be denied as to these claims.

                                              CONCLUSION

         It is therefore ORDERED that Defendant Denton County’s Motion for Summary

Judgment (Dkt. #50) is GRANTED in part and DENIED in part.

         It is further ORDERED that Plaintiff’s failure to train and assertion that Denton County

failed to conduct a timely welfare check are DISMISSED with prejudice.

         It is further ORDERED that Defendant’s Motion to Strike Plaintiff’s Sur-Reply as Untimely

(Dkt. #61) is GRANTED.




                                                  3
.
    Case 4:19-cv-00337-ALM Document 63 Filed 07/22/20 Page 4 of 4 PageID #: 1105



         IT IS SO ORDERED.

         SIGNED this 22nd day of July, 2020.




                                   ___________________________________
                                   AMOS L. MAZZANT
                                   UNITED STATES DISTRICT JUDGE




                                               4
